DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 30,32-41, 43-45, 47-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 30,32-41, 43-45, 47-52 (renumbered 1-20), in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“comprising: determining a first focal length that causes the reflection of the light from the lens to be substantially in focus; determining a second focal length that causes the reflection of the light from the cornea to be substantially in focus; and determining one or more features characterizing the lens based on a difference between the first focal length and the second focal length;”
And
“determining a first focal length that causes the reflection of light from the cornea to be substantially in focus except along a particular axis; determining a second focal length that causes the reflection of light from the cornea to be substantially out of focus except along the particular axis; and determining one or more features characterizing the lens based on a difference between the first focal length and the second focal length;”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.